Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 3-5, 7-8, 10-15, 17-19, 21-22 and 24-36 are pending. 

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Response to Arguments

3.	In response to applicant's argument, the examiner respectfully disagrees with the applicant's response. The Applicant changed the scope of the claims by removing the limitations from the independent claims. In addition, and the amendments did not incorporate claims 10 and 24 in entirety into the associated independent claims. Based on further consideration and/or search claims 10 and 24 are now rejected. The at least one of a downlink relay control channel, a downlink relay shared channel, an uplink relay control channel, or an uplink relay shared channel which reads on the claims language of repetition configuration information indicating the beam sweep repetition type for the repetitions of the control channel and the shared channel. The Examiner interprets the repetition level correspond to the beam sweep repetition type.

CHEN [0092] As seen in FIG. 7A, at 702, the relay node may receive repetition configuration from a base station in communication with the relay node. In an aspect, the repetition configuration received at the relay node may include information related to one or more a set of valid subframe for use in communication via one or more of the backhaul link or the access link, a set of narrowband frequency channels, frequency hopping parameters, or repetition levels. In another aspect, the repetition configuration may be received in an SIB, a relay node-specific configuration, or a combination thereof. In a further aspect, the repetition levels may be associated with at least one of a downlink relay control channel, a downlink relay shared channel, an uplink relay control channel, or an uplink relay shared channel. Further, the relay node may be a half-duplex relay node. In another aspect, the relay node is an eMTC node or a NB-IoT node. For example, referring to FIG. 3, The repetition configuration information may be sent by base station 350 as a broadcast transmission or a unicast transmission. In an aspect, the repetition configuration information may be transmitted and/or broadcast by base station 350 in a SIB. SIBs carry relevant information that may enable , the repetition configuration information may be received at UE 320 from base station 350 via direct link 382. In an aspect, the repetition configuration information received by UE 320 via direct link 382 may be used for communications with base station 350 or relay node 360. In one aspect, repetition configuration information for direct link 382 may be different than the backhaul repetition configuration for the backhaul link 362. 
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 7, 8, 10, 13-15, 21, 22, 24, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al, US 2017/0365187 (as cited in the IDS) in view of Wang et al, US 2015/0004918 hereafter Wang. 

As for claim 1, CHEN discloses:
A method of wireless communication at a transmitter, comprising: 
Receiving, from the receiver, repetition configuration information (CHEN, FIG. 1, [0012], [0013], [0039], [0071], [0073], [0092], Receiving repetition configuration information from a base station) that comprises an indication of a beam sweep repetition type for beam sweep repetitions (CHEN, [0051], [0069], [0071], [0072], [0075], Wherein the repetition configuration information comprises frequency hopping and the repetition level. The Examiner interprets the repetition level correspond to the beam sweep repetition type) of one or more of a control channel or a shared channel (CHEN, FIG. 3, 382, [0054], [0108], Receiving the repetition configuration information on the direct link 832. The Examiner interprets the direct link to correspond to the control channel); and 
transmitting repetitions of a signal to the receiver based on beam sweep repetition type indicated in the repetition configuration information received from the receiver (CHEN, [0070], [0074], [0075], Transmitting repetitions of the signal (redundant versions of a transmission) on the UL access link based on the parameters received in the repetition configuration information received from the base station).

CHEN does not explicitly disclose wherein the repetition configuration information comprises an indication of at least one beam index or an indication of a bean sweep repetition type.

However, Wang discloses wherein the repetition configuration information comprises an indication of at least one beam index or an indication of a bean sweep repetition type (Wang, [0057], [0066], [0086], The information comprises the beam index and/or the number of beam sweeping repetitions).

(Wang, [0046]). 

As for claim 7, CHEN discloses:
The configuration information corresponds to a particular signal channel (CHEN, [0072], The repetition configuration information corresponds to/ is different for a particular signal channel such as the backhaul link or the direct link).

As for claim 8, CHEN discloses:
The repetition configuration information includes repetition configuration information for a plurality of signal channels and indicates to which of the respective plurality of signal channels corresponding repetition configuration information should be applied (CHEN, [0012], The repetition configuration information corresponds to repetition configuration information for a plurality of channels such as the backhaul link and the access link where the repetition configuration information should be applied).

As for claim 10, CHEN discloses:
The configuration information indicates the beam sweep repetition type for the repetitions of the control channel and the shared channel (CHEN, [0092], The repetition configuration received from the base station includes repetition level information for at least one of a downlink relay control channel, a downlink relay shared channel, an uplink relay control channel, or an uplink relay shared channel).

As for claim 13, CHEN discloses:
Receiving the repetition configuration information comprises receiving the repetition configuration information on a feedback link and wherein transmitting the repetitions of the signal comprises transmitting the repetitions of the signal to the receiver on a serving link, wherein the feedback link is different than the serving link (CHEN, FIG. 3, 314,  [0054],  Receiving the repetition configuration information on the direct link and transmitting the repetitions of the signal comprises transmitting on the backhaul link wherein the direct link is different from the backhaul link).

As for claim 14, CHEN discloses:
An apparatus for wireless communication at a transmitter (CHEN, FIG. 2, [0040], The Ue), comprising: 
a memory; and at least one processor coupled to the memory (CHEN, FIG. 2, [0040], The UE 250 including a processor coupled to memory) and configured to: 
receive, from the receiver, repetition configuration information (CHEN, FIG. 1, [0012], [0013], [0039], [0071], [0073], [0092], Receiving repetition configuration information from a base station) that comprises an indication of a beam sweep repetition type for beam sweep repetitions (CHEN, [0051], [0069], [0071], [0072], [0075], Wherein the repetition configuration information comprises frequency hopping and the repetition level. The Examiner interprets the repetition level correspond to the beam sweep repetition type) of one or more of a control channel or a shared channel (CHEN, FIG. 3, 382, [0054], [0108], Receiving the repetition configuration information on the direct link 832. The Examiner interprets the direct link to correspond to the control channel); and 
transmit repetitions of a signal to the receiver based on beam sweep repetition type indicated in the repetition configuration information received from the receiver (CHEN, [0070], [0074], [0075], Transmitting repetitions of the signal (redundant versions of a transmission) on the UL access link based on the parameters received in the repetition configuration information received from the base station).

CHEN does not explicitly disclose wherein the repetition configuration information comprises an indication of at least one beam index or an indication of a bean sweep repetition type.

However, Wang discloses wherein the repetition configuration information comprises an indication of at least one beam index or an indication of a bean sweep repetition type (Wang, [0057], [0066], [0086], The information comprises the beam index and/or the number of beam sweeping repetitions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CHEN with wherein the repetition configuration information comprises an indication of at least one beam index (Wang, [0046]). 

As for claim 15, CHEN discloses:
A method of wireless communication at a receiver, comprising: 
transmitting, to a transmitter, repetition configuration information (CHEN, FIG. 1, [0012], [0013], [0039], [0071], [0073], [0092], Receiving repetition configuration information from a base station) that comprises an indication of a beam sweep repetition type for beam sweep repetitions (CHEN, [0051], [0069], [0071], [0072], [0075], Wherein the repetition configuration information comprises frequency hopping and the repetition level. The Examiner interprets the repetition level correspond to the beam sweep repetition type) of one or more of a control channel or a shared channel (CHEN, FIG. 3, 382, [0054], [0108], Transmitting the repetition configuration information on the direct link 832. The Examiner interprets the direct link to correspond to the control channel); and 
receiving repetitions of a signal from the transmitter based on beam sweep repetition type indicated in the repetition configuration information received from the receiver (CHEN, [0070], [0074], [0075], Receiving repetitions of the signal (redundant versions of a transmission) on the UL access link based on the parameters received in the repetition configuration information received from the base station).



However, Wang discloses wherein the repetition configuration information comprises an indication of at least one beam index or an indication of a bean sweep repetition type (Wang, [0057], [0066], [0086], The information comprises the beam index and/or the number of beam sweeping repetitions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CHEN with wherein the repetition configuration information comprises an indication of at least one beam index or an indication of a bean sweep repetition type as taught by Wang to provide improved beamforming (Wang, [0046]). 

As for claim 21, CHEN discloses:
The configuration information corresponds to a particular signal channel (CHEN, [0072], The repetition configuration information corresponds to/ is different for a particular signal channel such as the backhaul link or the direct link).

As for claim 22, CHEN discloses:
The repetition configuration information includes repetition configuration information for a plurality of signal channels and indicates to which of the respective plurality of signal (CHEN, [0012], The repetition configuration information corresponds to repetition configuration information for a plurality of channels such as the backhaul link and the access link where the repetition configuration information should be applied).

As for claim 27, CHEN discloses: transmitting the repetition configuration information comprises transmitting the repetition configuration information on a feedback link and wherein receiving the repetitions of the signal from the transmitter comprises receiving the repetitions of the signal from the transmitter on a serving link, wherein the feedback link is different than the serving link (CHEN, FIG. 3, 314,  [0054],  Transmitting the repetition configuration information on the direct link and transmitting the repetitions of the signal comprises receiving on the backhaul link wherein the direct link is different from the backhaul link).

As for claim 24, CHEN discloses:
The configuration information indicates the beam sweep repetition type for the repetitions of the control channel and the shared channel (CHEN, [0092], The repetition configuration received from the base station includes repetition level information for at least one of a downlink relay control channel, a downlink relay shared channel, an uplink relay control channel, or an uplink relay shared channel).

As for claim 28, CHEN discloses:
An apparatus for wireless communication at a receiver, comprising: 
(CHEN, FIG. 9, The base station including a processor coupled to the memory) and configured to: 
transmit, to a transmitter, repetition configuration information to a transmitter (CHEN, FIG. 1, [0012], [0013], [0039], [0071], [0073], [0092], Transmitting from a base station repetition configuration information to the UE and/or the relay node), that comprises an indication of any combination of a repetition frequency hopping indicator, at least one beam index, a repetition type, or whether repetition is enabled (CHEN, [0051], [0069], [0071], [0072], [0075], Wherein the repetition configuration information comprises frequency hopping and the repetition level. The Examiner interprets the repetition level correspond to the beam sweep repetition type); and 
receive repetitions of a signal from the transmitter based on the beam sweep repetition type indicated in the repetition configuration information transmitted to the transmitter (CHEN, [0070], [0074], [0075], Receiving repetitions of a signal on the UL access link based on the parameters received in the repetition configuration information transmitted to the UE).

CHEN does not explicitly disclose wherein the repetition configuration information comprises an indication of at least one beam index or an indication of a bean sweep repetition type.

However, Wang discloses wherein the repetition configuration information comprises an indication of at least one beam index or an indication of a bean sweep (Wang, [0057], [0066], [0086], The information comprises the beam index and/or the number of beam sweeping repetitions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of CHEN with wherein the repetition configuration information comprises an indication of at least one beam index or an indication of a bean sweep repetition type as taught by Wang to provide improved beamforming (Wang, [0046]). 

As for claim 35, CHEN discloses:
The repetition configuration information indicates the beam sweep repetition type for repetitions of the control channel (CHEN, [0092], The repetition configuration including repetition level information associated with a uplink relay control channel).

As for claim 36, CHEN discloses:
The repetition configuration information indicates the beam sweep repetition type for repetitions of the shared channel (CHEN, [0092], The repetition configuration including repetition level information associated with a uplink relay shared channel).

Allowable Subject Matter

4.	Claims 5, 12, 19, 26, 30, 31, 33 and 34 are allowed.

	Claims 3-4, 11, 17-18, 25, 29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469